Citation Nr: 0407685	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-19 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant submitted a timely Notice of 
Disagreement to a decision terminating educational assistance 
benefits.  


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel




INTRODUCTION

The appellant had active duty from September 1989 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The record before the Board indicates that in December 1999, 
the appellant was granted VA educational assistance benefits 
for an apprenticeship program.  

In a letter received by the RO in March 2003, the appellant 
advised VA that he disagreed with a decision which terminated 
his educational assistance benefits effective July 15, 2002.  

In an undated letter apparently issued thereafter, the RO 
advised the appellant that on January 14, 2000, it had 
provided him with notice of his procedural and appellate 
rights - apparently as to the termination of his educational 
assistance benefits.  The undated letter, and a Statement of 
the Case issued in May 2003, reflect the RO's finding that 
because the appellant's March 2003 Notice of Disagreement was 
received over one year after the issuance of the January 2000 
decision, his Notice of Disagreement was not filed timely.  
See 38 U.S.C.A. § 7105(a) (West 2002).

The issue for resolution in this matter is whether the 
appellant received notice of the January 2000 decision in the 
manner prescribed by law.  As a general matter, the processes 
of public officers proceeding in their responsibilities in 
the normal course of business are entitled to a presumption 
of administrative regularity in the absence of evidence to 
the contrary.  Clark v. Principi, 15 Vet. App. 61, 63 (2001); 
see also Morris v. Sullivan, 897 F.2d 553, 560 (D.C. Cir. 
1990) (citing United States v. Chem. Found., 272 U.S. 1, 14-
15 (1926), for the proposition that the "presumption of 
regularity" supports official acts of public officers, and in 
absence of clear evidence to contrary, courts presume that 
they have properly discharged their official duties).  The 
issue of whether one was advised by a Government agency of an 
adjudicative or other decision turns upon whether the 
presumption of regularity would apply.  See Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (holding that statement of 
nonreceipt, standing alone, is not the type of "clear 
evidence to the contrary" sufficient to rebut the presumption 
of regularity).  
 
The Board notes that an undated award letter to the appellant 
in the claims file indicates that the appellant had been 
awarded educational benefits under the Montgomery GI Bill 
(Chapter 30).  The letter indicates the beginning date of the 
award, July 15, 1999, as well as the ending date, July 15, 
2002.  The letter states that the appellant is entitled to 36 
months of educational assistance under the Chapter 30 
program, and notes that the appellant had to use this benefit 
before December 1, 2005.  The correspondence notes that VA 
Form 4107, Your Right to Appeal Our Decision, was enclosed 
with the letter.  However, as noted above, this letter is 
undated, and there is no evidence of record to indicate as to 
when this correspondence was sent, thus commencing the appeal 
period.

Further, because the record indicates that the appellant was 
discharged from active service under other than honorable 
conditions, the RO must obtain copies of any documentation 
reflecting any upgrades in the appellant's discharge and 
include them in the record.  

Accordingly, this matter is remanded for the following 
action:

The RO must include a dated copy of the 
January 2000 VA termination letter as 
referenced in the May 2003 statement of 
the case, that advised the appellant of 
the termination of his educational 
assistance benefits in the claims file.  
The RO must also obtain any documentation 
reflecting upgrade of the appellant's 
discharge from active service.  
Thereafter, if the benefit on appeal 
remains denied, the RO shall issue the 
appellant a Supplemental Statement of the 
Case, and he should be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



